Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-9, 11-19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising: receiving, using at least one computing device disposed remote from a building, measured thermal data from a thermostat disposed at the building, the measured thermal data comprising first indoor temperature data indicative of a temperature inside the building; computing, based on a mathematical model and using the at least one computing device, second indoor temperature data indicative of a temperature inside the building, the mathematical model including a value indicative of a temperature of one or more walls of the building over time; down-selecting, using the at least one computing device, the first indoor temperature data in accordance with one or more periods of low heat transfer; computing, confidence intervals for one or more thermal characteristics of the building comprising at least one selected from the group consisting of a value indicative of a thermal insulation, a value indicative of an air leakage rate, and a value indicative of a heating, ventilation and air conditioning (HVAC) efficiency, executing, using the at least one computing device, a computer model utilizing a curve-fitting protocol to correlate the second indoor temperature data with the down-selected first indoor temperature data and to calculate an estimated one or more thermal characteristics of the building, wherein the computer model constrains a search space for possible values of the estimated one or more thermal characteristics of the building in accordance with the confidence intervals; and simulating, using the at least one computing device, a set of retrofit opportunity scenarios to determine suitability of the building for a retrofit opportunity to improve energy efficiency of the building, wherein for each retrofit opportunity scenario: the at least one computing device calculates one or more simulated thermal characteristics of the building and compares the simulated one or more thermal characteristics of the building with the estimated one or more thermal characteristics of the building.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “computing, based on a mathematical model … second indoor temperature data indicative of a temperature inside the building, the mathematical model including a value indicative of a temperature of one or more walls of the building over time; … computing …confidence intervals for one or more thermal characteristics of the building comprising at least one selected from the group consisting of a value indicative of a thermal insulation, a value indicative of an air leakage rate, and a value indicative of a heating, ventilation and air conditioning (HVAC) efficiency, executing … a computer model utilizing a curve-fitting protocol to correlate the second indoor temperature data with the down-selected first indoor temperature data and to calculate an estimated one or more thermal characteristics of the building, wherein the computer model constrains a search space for possible values of the estimated one or more thermal characteristics of the building in accordance with the confidence intervals; and simulating, using the at least one computing device, a set of retrofit opportunity scenarios …, wherein for each retrofit opportunity scenario … calculates one or more simulated thermal characteristics of the building” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “down-selecting, using the at least one computing device, the first indoor temperature data in accordance with one or more periods of low heat transfer; … determine suitability of the building for a retrofit opportunity to improve energy efficiency of the building … compares the simulated one or more thermal characteristics of the building with the estimated one or more thermal characteristics of the building” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claim 14.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computing device and a thermostat;
In Claim 14: a processor, a storage medium, and a thermostat.
Electric Power Group).  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, as discussed in the previous office action, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5, 7-9, 11-13, 15-19, 21, and 23 provide additional features/steps which are part of an expanded algorithm, so these 
 	
Examiner Note with regards to Prior Art of Record

The patentable subject matter of Claims 1-5, 7-9, 11-19, 21, and 23 distinguishes over the prior art of record based on the reasons below.  

With regards to Claims 1 and 14, the closest prior art, Subbarao, Wroblewski, Kauffman, Drees, Torre-Bueno, Lange, Cmar, and Elder,   either singularly or in combination, fail to anticipate or render obvious a computer model utilizing a curve-fitting protocol to correlate the second indoor temperature data with the down-selected first indoor temperature data and to calculate an estimated one or more thermal characteristics of the building, wherein the computer model constrains a search space for possible values of the estimated one or more thermal characteristics of the building in accordance with the confidence intervals, in combination with all other limitations in the claim as claimed and defined by applicant.

Response to Arguments

35 USC § 101
Applicant's arguments filed 4/8/2021 with respect to claims 1 and 14 have been considered but they are not persuasive.

The Applicants argue (pp. 10-11): The claims integrate the alleged abstract idea into a practical application by providing an improvement in a technical field … the claims are patent-eligible because they recite an intelligent way of constraining data received from an electronic sensor (e.g., thermostat disposed at the building), thereby providing an improvement when compared with conventional software solutions … constraining the data results in fewer permutations to be calculated and ultimately reduces the computational resources needed for the recited computing device to estimate the one or more thermal characteristics of the building. 
Instead of using conventional techniques that utilize brute-force methods to analyze building data, the claims recite two separate methods of constraining data. First, the claims recite "down-selecting, using the at least one computing device, the first indoor temperature data in accordance with one or more periods of low heat transfer." Second, the claims recite calculating confidence intervals and constraining "a search space for possible values of the estimated one or more thermal characteristics of the building in accordance with the confidence intervals." Instead of analyzing every permutation, which is a time-consuming and resource-intensive endeavor, the data used by the recited computing device is constrained in accordance with data that yields better results …
The Examiner respectfully disagrees that the claims integrate the alleged abstract idea into a practical application.
instant application, [0145]). Constraining search step for possible values is a mathematical relationship-based procedure (constraining the optimization in curve fitting, instant application, [0145]).  
However, according to 2019 PEG, the practical application should be demonstrated by the recited additional elements.

The Applicants argue (p. 11-12): The claims integrate the alleged abstract idea into a practical application by reciting computer- specific features that are integral to the inventive concept. 
The Examiner is unsure what is argued. If the argument related to the alleged improvement in computer technology, the Examiner respectfully disagrees.  The recited processor is a generic processor that executed the steps of the abstract idea (in this case, iterative process and/or simulation).  It does not improve the computer technology. 

The Applicants argue (p. 12): The claims amount to significantly more than "mathematical concepts" or "mental processes … When considered in totality, the claims include concrete elements that are not conventional, routine, or well-understood; are tied to a particular application; and recite a particular way to achieve a particular result, and therefore amount to significantly more than the alleged abstract idea.


The Applicants argue (pp. 12-13): Similar to the claims in Example 39 of the Revised Subject Matter Eligibility Guidance, claim 13 recites training a machine learning system. Specifically, claim 13 recites how the recited computer can compute heat gains and losses using the mathematical model, confidence intervals, and the thermal characteristics of the building. Claim 13 also recites how the computed heat gains and losses can be used to train a machine learning system. Moreover, claim 13 recites how the trained machine learning system can be executed to predict future heat gains and losses. Therefore, similar to Example 39, claim 13 is not directed towards a "mathematical concept." Further, the claims do not recite a mental process because the steps are not practically performed in the human mind.
The Examiner respectfully disagrees with the alleged similarity. As discussed during the interview (4/9/2021), the Examiner’s position is that Claim 13 does not recite additional elements that would make it eligible. The underlining independent Claim 1 is found ineligible, and the recited prediction based on machine learning process while not necessarily an abstract idea, still does not equate to a meaningful additional element/step that is needed to establish a practical application.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863